Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146157                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  RICHARD L. WURTZ,                                                                                                  Justices
            Plaintiff-Appellee,
  v                                                                SC: 146157
                                                                   COA: 301752
                                                                   Genesee CC: 10-092901-CL
  BEECHER METROPOLITAN DISTRICT, LEO
  MCCLAIN, JACQUELIN CORLEW, and
  SHEILA THORN,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 2, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the plaintiff suffered an adverse employment action under the
  Whistleblower Protection Act (WPA), MCL 15.361 et seq., when the defendants declined
  to renew or extend the plaintiff’s employment contract, which did not contain a renewal
  clause beyond the expiration of its ten-year term; and (2) whether there was a fair
  likelihood that additional discovery would have produced evidence creating a genuine
  issue of material fact, MCR 2.116(C)(10), if the defendants’ motion for summary
  disposition had not been granted prior to the completion of discovery.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2013
           s0529
                                                                              Clerk